Citation Nr: 1012271	
Decision Date: 04/01/10    Archive Date: 04/14/10

DOCKET NO.  03-33 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to an increased rating for a low back 
disorder, evaluated as 20 percent disabling.  

2.  Entitlement to an increased rating for a right knee 
disorder, evaluated as 10 percent disabling.  

3.  Entitlement to an increased rating for left ankle 
disorder, evaluated as 10 percent disabling.  

4.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Motrya Mac, Counsel


INTRODUCTION

The Veteran had active duty service which ended in July 
1992.

This case is before the Board of Veterans' Appeals (Board) 
on appeal from a December 2002 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  

In February 2007, the Board denied the issues on appeal.  
The Veteran then appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  In a 
Memorandum Decision in December 2008, the Court vacated the 
Board's decision and remanded the case to the Board for 
further proceedings consistent with the Court's decision.  

The issues of service connection for depression and erectile 
dysfunction have been raised by the record in June 2009, but 
have not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over them and they are referred to the AOJ for 
appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Court determined that the Board erred in its duty to 
assist by failing to request the Veteran's vocational 
rehabilitation records.  The Court also found that the 
notice letter pertaining to The Veterans Claims Assistance 
Act of 2000 (VCAA) dated in September 2002 did not inform 
the Veteran that he could submit lay evidence to support his 
claim for PTSD.  The Court determined that this was not a 
harmless error as it affected the essential fairness of the 
adjudication.  While the Veteran in August 2009 was provided 
with VCAA notice on how to reopen a claim of service 
connection for PTSD, the claim now before the Board is one 
of direct service connection for PTSD.  Accordingly, to 
ensure compliance with the Memorandum Decision, the Veteran 
should be provided with an adequate VCAA notice letter 
encompassing the duty to notify and duty to assist.  
38 C.F.R. § 3.159(b),(c).  

Further, personnel records show the Veteran was a field 
radio operator in Operation Desert Shield.  In a statement 
received in June 2009, the Veteran argued that, during his 
Gulf War service in the Middle East, his stressors included 
being on the front lines, seeing dead people, and being 
exposed to an ambush and chemical attack.  He also indicated 
he was currently in a PTSD treatment program.  The PTSD 
treatment records should be obtained and a VA examination is 
warranted to determine if the Veteran currently has PTSD due 
to an in-service stressor.

Finally, given that the Veteran's last VA examination for 
evaluation of his service-connected low back, right knee and 
left ankle disabilities was conducted in January 2005, he 
should be afforded a contemporaneous examination for his 
service-connected disabilities.  

Accordingly, the case is REMANDED for the following action:

1. Send proper VCAA notice to the Veteran 
to include (a) the information and 
evidence not of record that is necessary 
to substantiate his claim for service 
connection for PTSD; (b) the information 
and evidence that VA will seek to provide; 
and (c) the information and evidence that 
the Veteran is expected to provide.  See 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 
370 (2002); 38 C.F.R. § 3.159.  The 
Veteran should be specifically advised 
that he must provide medical or lay 
evidence to substantiate his claim.  The 
letter should advise the Veteran of the 
evidence necessary to establish an 
effective date and disability ratings for 
the claim on appeal, as outlined by the 
Court in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

2. Associate the Veteran's vocational 
rehabilitation records with the claims 
folder.  

3. Ask the Veteran for specific 
information regarding his claimed in-
service stressors, to include his unit, 
location, and date within two months of 
the in-service stressor.  Once the 
requested information is received from the 
Veteran, ask the appropriate custodian of 
Federal records to research available 
resources and verify the in-service 
stressor.  

4. Ask the Veteran to provide information 
regarding his PTSD treatment.  If 
necessary obtain written authorization to 
obtain the records and associate the 
records with the claims folder.  

5. Afterwards, if there is credible 
evidence that an in-service stressor 
occurred, afford the Veteran a VA 
examination, including psychiatric and/or 
psychological testing for PTSD, to 
determine whether it is at least as likely 
as not that the Veteran has PTSD related 
to the identified in-service stressor.  In 
formulating the opinion, the examiner is 
asked to consider that the term "at least 
as likely as not" does not mean "within 
the realm of possibility." Rather, it 
means that the weight of the medical 
evidence both for and against the 
conclusion is so evenly divided that it is 
as medically sound to find in favor of 
causation as it is to find against 
causation.

The claims folder must be made available 
for review by the examiner.

6. Afford the Veteran a VA examination to 
determine the current level of severity of 
the service-connected low back disorder.  

The examiner is asked to describe:

a.) The range of motion in all planes 
of the lumbar spine and any 
functional loss due to pain or 
painful motion (supported by adequate 
pathology and evidenced by the 
visible behavior of the claimant 
undertaking the motion) as well as 
weakness, excess fatigability, 
incoordination, or pain on movement, 
swelling or atrophy.  Any additional 
functional loss should be expressed 
in terms of additional limitation of 
motion.  The examiner should also 
address whether there is additional 
loss of motion associated with flare-
ups or on repetitive use; 

b.) Any objective neurological 
abnormalities, either motor or 
sensory; 

c.) Any incapacitating episodes, 
including the frequency and duration, 
requiring bed rest prescribed by a 
physician and treatment by a 
physician, over a 12 month period; 
and, 

d.) Whether there is severe 
lumbosacral strain, with listing of 
the whole spine to the opposite side, 
positive Goldthwaite's sign, marked 
limitation of forward bending in a 
standing position, loss of lateral 
motion with osteo-arthritic changes, 
or narrowing or irregularity of joint 
space, or some of the above with 
abnormal mobility on forced motion.  

The examiner should comment on the effect 
the disability has on the Veteran's 
employment.  Once again, the claims folder 
should be made available to the examiner 
for review. 

7. Afford the Veteran a VA examination to 
determine the current level of severity of 
his service-connected right knee disorder.  

The examiner is asked to address the 
following:

a). Range of motion in degrees of 
flexion and extension and any 
functional loss due to pain or 
painful motion (supported by adequate 
pathology and evidenced by the 
visible behavior of the claimant 
undertaking the motion) as well as 
weakness, excess fatigability, 
incoordination, or pain on movement, 
swelling or atrophy.  Any additional 
functional loss should be expressed 
in terms of additional limitation of 
motion.  The examiner should also 
address whether there is additional 
loss of motion associated with flare-
ups or on repetitive use;

b). Whether there is ankylosis with a 
favorable angle in full extension or 
in slight flexion between zero and 10 
degrees; and 

c). Whether there is recurrent 
subluxation or lateral instability 
that is slight, moderate or severe.

The examiner should comment on the effect 
the disability has on the Veteran's 
employment.  The claims folder should be 
made available to the examiner for review. 

8. Afford the Veteran a VA examination to 
determine the current level of severity of 
his service-connected left ankle disorder.  

The examiner is asked to address the 
following:

Whether there is marked limited 
motion of the left ankle in plantar 
flexion and dorsiflexion and any 
functional loss due to pain or 
painful motion (supported by adequate 
pathology and evidenced by the 
visible behavior of the claimant 
undertaking the motion) as well as 
weakness, excess fatigability, 
incoordination, or pain on movement, 
swelling or atrophy.  Any additional 
functional loss should be expressed 
in terms of additional limitation of 
motion.  The examiner should also 
address whether there is additional 
loss of motion associated with flare-
ups or on repetitive use.

The examiner should comment on the effect 
the disability has on the Veteran's 
employment.  The claims folder should be 
made available to the examiner for review. 

9. After the above development is 
completed, adjudicate the claims.  If any 
of the benefits sought remains denied, 
furnish the Veteran and his representative 
a Supplemental Statement of the Case and 
return the case to the Board.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
S. F. SYLVESTER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


